Title: From George Washington to Lafayette, 30 June 1787
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



My dear Marqs,
Philadelphia June 30th 1787

The Gentleman who will do the honor of presenting this letter to you is Mr Shipping—Son of your old acquaintance Doctr Shipping of this City who having been at the Temple proposes to visit Paris, and of course to offer homage to you—He is a very sensible young man and as far as opportunities are offorded me to judge—possesses a well cultivated mind which unduces me without hesitation or apology to introduce him to your countenance and Civilities. To repeat to you the assurances of that Friendship with which I am warmed would not add ought to your conviction of it because you are already persuaded of the sincere regard and affection sentiments with which I always am Yr &c.

Go: Washington

